DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 7/26/21 is acknowledged the reference therein appearing to relate to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Printing apparatus for detecting print quality based upon a detected variation”.

Claim Objections
Claim 5 is objected to because of the following informalities:  the “second detector” should be “first detector” for clarity as only one detector is claimed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimation part … output part … inspection processing part … receiving part” in claims 1, 2, 4, 5, 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that the CPU of paragraph 36 (application publication) corresponds to the estimation part, output part and inspection processing part.  The receiving part does not appear to have specific structure defined within the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a receiving part” in claims 4 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification is devoid of any specific structure that performs the function claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2014/0341437 by Araki et al.
2)	Regarding claim 1, Araki teaches a printing apparatus comprising: a transport part that transports an elongated strip-shaped base material in a transport direction (paragraph 50; pages are transported from printer to scanner for inspection); 5a head part that makes a print in terms of a predetermined print unit by ejecting ink to said base material transported by said transport part (paragraph 49; print operation can be an inkjet method); a first detector that detects at least one of variation in a temperature at said head part, variation in the transport speed of said base material, variation in tension applied to said base material, and variation in the position of said base material as viewed in a width direction 10perpendicular to said transport direction (figure 8; paragraphs 85 and 89; variation in position can be a detected defect; position can be off in width direction as noted in paragraph 64); an estimation part that estimates print quality in terms of said print unit printed by said head part on the basis of a variation element detected by said first detector (paragraph 82; defect is determined [i.e. “print quality”] or not and the result is stored); a storage that stores print quality information containing said print unit and said print quality estimated by said estimation part in association with each other (figure 9; paragraph 84; defect analysis is stored for each page); and 15an output part that outputs said print quality information (figure 9; quality information can be displayed [i.e. “output”]).
3)	Regarding claim 2, Araki teaches the printing apparatus according to claim 1, further comprising: an inspection processing part that inspects an image printed by said head part in terms of said print unit, wherein 20said print quality information contains information about print quality based on result of inspection by said inspection processing part (figure 8; printed image is inspected and results are determined/displayed).
4)	Regarding claim 3, Araki teaches a printing system comprising: the printing apparatus according to claim 1; and26 a printer controller section that supplies said printing apparatus with print data, wherein said printer controller section comprises: a receiving part that receives said print quality information output from said output 5part; and a reprinting instruction part that instructs said printing apparatus to reprint a print unit of poor print quality on the basis of said print quality information received by said receiving part (paragraph 40; defective print data can be reprinted).
5)	Claim 9 is taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0341437 by Araki et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0096925 by Ikuta.
	Araki does not specifically teach a printing system comprising: the printing apparatus according to claim 1; and a post-processing device that processes a printed object printed by said printing apparatus, wherein said post-processing device comprises: 15a receiving part that receives said print quality information output from said output part; and a post-processing part that performs a predetermined process on a print unit of poor print quality on the basis of said print quality information received by said receiving part.
	Ikuta teaches a printing system comprising: the printing apparatus according to claim 1; and a post-processing device that processes a printed object printed by said printing apparatus, wherein said post-processing device comprises: 15a receiving part that receives said print quality information output from said output part; and a post-processing part that performs a predetermined process on a print unit of poor print quality on the basis of said print quality information received by said receiving part (paragraphs 60-62; defective sheets are discharged to a different tray by the post-processor).
	Araki and Ikuta are combinable because they are both from the print defect detection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Araki with Ikuta to add a postprocessing device performing processing based upon print quality.  The motivation for doing so would have been to separate defective pages from the high-quality pages.  Therefore it would have been obvious to combine Araki and Ikuta to obtain the invention of claim 4.

7)	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0341437 by Araki et al., and further in view of U.S. patent application publication 2021/0053342 by Yoshinuma.
8)	Regarding claim 5, Araki teaches a printing apparatus comprising: a transport part that transports an elongated strip-shaped base material in a transport direction (paragraph 50; pages are transported from printer to scanner for inspection); a head part that makes a print in terms of a predetermined print unit by ejecting ink to said base material transported by said transport part (paragraph 49; print operation can be an inkjet method); 27an estimation part that estimates print quality in terms of said print unit printed by said 5head part on the basis of a variation element detected by said second detector (paragraph 82; defect is determined [i.e. “print quality”] or not and the result is stored); a storage that stores print quality information containing said print unit and said print quality estimated by said estimation part in association with each other (figure 9; paragraph 84; defect analysis is stored for each page); and an output part that outputs said print quality information (figure 9; quality information can be displayed [i.e. “output”]).
	Araki does not teach a drying part that dries ink adhering to said base material at a position downstream from said head part in said transport direction; a second detector that detects variation in a temperature at said drying part.
	Yoshinuma teaches a drying part that dries ink adhering to said base material at a position downstream from said head part in said transport direction (paragraphs 32 and 33; figure 1; dryer is downstream from print heads); a second detector that detects variation in a temperature at said drying part (figure 6; paragraph 64; temperature abnormalities can be detected in the dryer).
	Araki and Yoshinuma are combinable because they are both from the print defect detection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Araki with Yoshinuma to add dryer defect detection.  The motivation for doing so would have been “to prompt the user to clean the temperature sensors” (paragraph 65).  Therefore it would have been obvious to combine Araki and Yoshinuma to obtain the invention of claim 5.
9)	Claims 6 and 7 are taught in the same manner as described in the rejections of claims 2 and 3 above, respectively.

10)	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0341437 by Araki et al., and further in view of U.S. patent application publication 2021/0053342 by Yoshinuma as applied to claim 5 above, and further in view of U.S. patent application publication 2020/0096925 by Ikuta.
	Claim 8 is rejected in the same manner as described in the rejection of claim 4 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672